 204DECISIONSOF NATIONALLABOR RELATIONS BOARDWellman Industries,Inc.andTextileWorkers UnionofAmerica,AFL-CIO, CLC. Cases 11-CA-5827,5885,5938,5947,5962,6009,6011,6075, 6092, and 6101January 13, 1976DECISION. AND ORDERBy MEMBERS FANNING, JENKINS, AND PENELLOJuly 8 and 9, 1975. All parties appeared at the hearing andwere afforded full opportunity to participate, to introduceand to meet material evidence, and to engage in oral argu-ment. Briefs were filed on August 26, 1975, by the GeneralCounsel and the Respondent, and have been considered.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONOn October 8, 1975, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, the Respondent and theGeneral Counsel filed- exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Wellman Industries Inc.,Johnsonville, South Carolina, its officers, agents, suc-cessors, and assigns shall take the action set forth inthe Administrative Law Judge's recommended Or-der.DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: Onvarious dates from August 5, 1974, to May 20, 1975, TextileWorkers Union of America, AFL-CIO, CLC, the Union,filed unfair labor practice charges, and amended charges,againstWellman Industries, Inc., the Respondent, in theabove-captioned cases. On various dates from October 10,1974, to June 9, 1975, the Regional Director issued com-plaints against the Respondent, or the complaint wasamended, alleging that the Respondent had engaged invarious unfair labor practices, hereinafter described, in vio-lation of the National Labor Relations Act, 29 U.S.C., 152,158.Respondent duly filed an answer and amended an-swers denying all the allegations of unfair labor practice.Pursuant to notice a hearing was held before me inGeorgetown, South Carolina, on February 5, 1975, and onRespondent is now, and has been at all times materialherein, a Delaware corporation engaged in the manufac-ture ' of wool and synthetic fiber products. Respondentowns and operates a plant at Johnsonville, South Carolina,which is the only plant involved in this proceeding.Respondent, during the past 12 months, which period isrepresentative of all times material herein, manufactured,sold, and directly shipped from its Johnsonville, South Car-olina, plant, goods of a value in excess of $50,000 to pointsand places outside the State of South Carolina. During thesame period of time, Respondent caused to be shipped di-rectly to its Johnsonville, South Carolina, plant, goods andraw materials of a value in excess of $50,000 from pointsand places outside the State of South Carolina.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATIONINVOLVEDTextileWorkersUnionof America,AFL-CIO, CLC, isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Summary of IssuesThe General Counsel contends, and the Respondent de-nies, that the Respondent engaged in violations of Section8(a)(5) and (1) of the Act by the following conduct: (1)Maintaining and enforcing absence and tardiness ruleswhich the Board had previously found to have been unlaw-fully promulgated, and discharging employees in enforce-ment of the rules, (2) unilaterally changing existing termsand conditions of employment by (a) laying off employees(b) transferring employees (c) reducing employees' pay,and (d) changing the on-call and shift rotation systems inthe maintenance department-all without notice to or con-sultation with the Union.There is no contention that the Respondent was motivat-ed by union animus.B. The Prior CaseOn June 14, 1972, the Board's Regional Director certi-fied the Union as the exclusive collective-bargaining res-presentative of the Respondent's employees in the follow-ing appropriate unit:222 NLRB No. 44 WELLMAN INDUSTRIES, INC.205All production and maintenance employees includinglaboratory technicians,plantclericalemployees,scheduler and following man, process control techni-cians,maintenance technician and quality controltechnicians employed at the Employer's Johnsonville,South Carolina plant, excluding office clerical em-ployees, professional employees, sales personnel, sea-sonal employees, messenger and mail clerk, fabric de-signer, watchmen, guards and supervisors as definedin the Act.By written request on June 24, 1972, and at various timesthereafter, the Union requested the Respondent to bargainin the appropriateunit, and to consult with the Union con-cerning changes in policies, rules, or other action affectingterms and conditions of employment of employees in theappropriate unit. These requests the Respondent uniformlyrejected, on the ;ground that the certification was invalid.On August 25, 1972, the Respondent changed its workschedules; on August 25 and 27, 1972, it laid off employ-ees; onOctober 2, 1972, it granteda wage increase to em-ployees; and on January 29, 1973, it promulgated new ab-sence and-tardiness rules governing employees. All theseactions were taken unilaterally, and without notice to orconsultation with the Union.Upon unfair labor practice charges filed by the Union,and following hearing in accordance with the Act, theBoard issued a Decision and Order on June 17, 1974, inwhich it found that by refusing to bargain with the Union,and by the conduct described in the preceding paragraphthe Respondent had violated Section 8(a)(1) and (5) of theAct.Wellman Industries, Inc.,211 NLRB 639 (1974). In itsOrder the Board ordered the Respondent to cease and de-sist from the proscribed actions, and to bargain with theUnion. However the order did not affirmatively direct theRespondent to withdraw or abrogate the January 1973 ab-sence and tardiness rules.On April 1, 1975, the Court ofAppeals for the Fourth Circuit granted enforcement of theBoard's order ina per, curiamdecision. 519 F.2d 1401 (C.A.4, 1975). I am advised that the Respondent has since fileda petition for certiorari with the U.S. Supreme Court.C. The Present Charges,We turn now to the issues raised by the instant com-plaints.All the actions alleged, and hereinafter described,were taken by the Respondent unilaterally, that is, withoutnotice to or consultation with the Union.1.The discharges for absences and tardinessThe absence and tardiness rules in effect prior to Janu-ary 29, 1973, are contained in Appendix A attached hereto.The rules adopted in January 1973, which were found bythe Board to have been unlawfully promulgated, are con-tained in a copy of a memorandum issued to employees bytheRespondent on January 29, 1973, and in theRespondent's PolicyManual, distributed to employees,and are reproduced in Appendix B attached hereto. Thenew rules established a numerical point system.Following the issuance of the Board's Decision and Or-der in the prior case on June 17, 1974, the Respondentcontinued to maintain and enforce the January 1973 ruleswithout evident change.On various, dates between, June 2,. 1974, and April 2,1975, the Respondent discharged a number of employeesfor accumulating excess of the 48 points allowed under the1973 rules. The General Counsel alleges these discharges tobe unlawful. The merits of that contentionare discussed inthe conclusions,infra.'2.Unilateral layoffsDuring the period July 1974 through March 1975, theRespondent's employment vaned from a high of 1178 per-sons to a low of 762. From July 1, 1974, through March1975, the Respondent laid off 366 employees.3.Unilateral transfersDuring the period from July 26, 1974, to March 24, 1975,the Respondent unilaterally transferred a number of em-ployees to other jobs. Most of these, thoughnot all, werecaused by reductions in force due to a cutback in opera-tions?4.Reductions in payIn the process of being unilaterally transferred, most ofthe employees identified in subsection 4, above, also hadtheir pay unilaterally reduced-presumably because thenew job carried a lower pay scale .35.Miscellaneous layoffs, transfers, and reductions in payor classificationA number of other employees were the recipients of acombination of unilateral action, such as a layoff followedby unilateral transfer and pay reduction, or recall fromlayoff to a lower classification and pay rate.46. "On-call system"In late June1974, theRespondent unilaterally changed'Those named in the complaint and concerning whom evidence was in-troduced are as follows-Willie TWilson, Booker T.Jones,WillisMitchell,Liston Johnson, Roy Gibson, James Dorsey, Joan Murphy, Wesley Wilson,John Gouse, and Oliver Dozier2The record identifies eight such employees.Lloyd Haselden,RonaldAnderson, Fred Ellison, Roger Hayward, Kelly Pressley, Adam McKnight,William Mitchell,and Dessie Pressley. Haselden's transfer was because of areduction in force and also because he had asked to be taken off a cutter.McKnight was transferred on December 16, 1974, from B-line operator tobail press operator because of a reduction in force and was thereafter trans-ferred again to bobbin hauler because he "had serious problems" with thebaler press job3These employees are identified in the record as Ronald Anderson, FredEllison,Roger Hayward, Kelly Pressley, Adam McKnight, William Mit-chell, and Dessie Pressley.Some of them were reduced more than once, dueto successive transfers.These were Anderson,Ellison,McKnight,Mitchell,and Dessie Pressley.4Among those identified as being in this category were John Bishop,Robert Donnelly, Jr, Walter Garrett, Grant Nesmith, Kenneth Nesmith,Thelma R Rogers, Cubit Scott, and George Shefton. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDits on-call requirements for maintenance employees.Prior to June 26, 1974, the Respondent relied on a volun-teersystem for securing emergency help from off-duty em-ployees in the maintenance department. If emergency as-sistancewas needed the supervisor would simply calloff-duty employees until he found some willing to come in.However, by June 1974 the Respondent was having diffi-culty securing emergency help by that procedure. For thatreason, and also in order to equalize overtime resultingfrom call-ins, the Respondent established a program inJune 1974 by which employees were scheduled as on-callduring definite periods of time. Compliance with thisschedule was- mandatory. Failure to report when calledwould result 'in a "write-up" with termination resultingfrom the accumulation of three such write-ups.7. Shift rotationIn September 1973 the Respondent instituted a school orprogram to train its, maintenance personnel, using the serv-ices of Florence Darlington Technical- Institute. Concur-rently the Respondent encouraged its maintenance em-ployees to attend the school, with promises of wageincreases and other benefits for attendance. However, at-tendance was not compulsory, and employees were advisedthat their jobs would not be jeopardized if they did notattend.Since the school was conducted at night, this conflictedwith the schedules of maintenance employees who workedon the night shift. Initially night-shift employees who at-tended the school were required to clock-out during theperiod of their school attendance. However, beginning inDecember 1974 the Respondent, in order to avoid the con-flict,placed allmaintenance personnel attending theschool on the day shift. This required the transfer of suffi-cient day-shift personnel to the night shift as to accommo-date the students.D. Conclusions1.As to the allegations other than the absence andtardiness rulesIn the priorWellmancase,among the Respondent's ac-tions which the Board found violative of Section 8(a)(1)and (5)of the Act was its unilateral laying off of employ-ees. It follows that the Respondent's similar action in theinstant case is equally violative.The same must be found asto the unilateral transfers,reductions in pay or classifica-tion,and the changes in the on-call and the shift rotationsystems.All involvedterms and conditions of employmentof employees in the bargaining unit, on which the Unionwas entitled to be consulted prior to their institution.N.L.R.B.v.Benne Katz,etc.,d/b/aWilliamsburg SteelProducts,Inc.,369U.S. 736 (1962);CloverleafCold StorageCo.,160 NLRB 1484 (1966);ChevronOil Co.,168 NLRB574 (1967);Legato Industries,Inc.,194 NLRB 999 (1972);Capital Electric Power Association,171NLRB 262 (1968);SouthwesternPipe, Inc. v. N.L.R.B.,444 F.2d 340(C.A. 5,1971).The basic defense interposedby theRespondent as tothose actions is that they were economically or operation-allymotivated, and taken in good faith. Sucha defensedoes not excuse unilateral action- on matters within the au-thority of the bargaining representative. Economic or oper-ativemotivations do not excuse unfair-labor practices. Theauthority, duties, and prerogatives of a bargaining. repre-sentative are dictated by the statute, and they,are not sub-jecttodiminutionormodificationbecauseofanemployer's good faith or economic necessity.' In any event,the economic or operational factors did not require theRespondent to ignore the Board's certification and makethe changes unilaterally. That choice the Respondent madevoluntarily on its own initiative.--Nor is it controlling that in some instances the unilateralaction may have been of benefit to employees. Clearly itwas not so in all cases and situations. But even' if it' bethought that they were, that does not moot the action. For,in the first place, that is -a matter of:opinion on whichreasonable minds may differ. In the second place, the eval-uation is a relative one, the answer to which may dependupon choice and weight as between alternatives. And final-ly-and of most importance-it involves a determinationas to which elements in the employment equation are ofprimary interest to employees, and which secondary. Thatinvolves choices and balancing of interests committed tothe bargaining representative.It is found that by the unilateral layoffs, transfers, reduc-tions in pay and classification, and changes in the on-calland shift rotation systems described above, the Respon-dent violated Section 8(a)(1) and {5) of the Act.2.The discharges under theabsence and tardiness rulesThe General Counsel contends that since the absenceand tardiness rules enacted in January 1973 were found bythe Board in the prior case to have been-enacted unlawful-ly, the 1974'and 1975 discharges-pursuant to those ruleswere equally unlawful. The Respondent's defense is thatthe Board did not find the rules to beper seunlawful, butonly the manner of their enactment, and since- the Boarddid not order them to be abrogated, they constituted alegitimate basis for the discharges. In this connection theRespondent argues that Section 10(b) of the Act forbidsissuance of the complaint, for the reason that there is notimely charge. At the hearing I indicated doubt that Sec-tion 10(b) applied, and requested-discussion of the point inbriefs. The Respondent has done so.In addition the Respondent asserts that most of the dis-charged employees would in any event have been dis-charged, or subject to discharge, under the old rules. This5As the court of appeals said in the case ofN.L R B v. Star PublishingCo, 97 F 2d 465, 470 (C A. 8, 1938):The respondent further contends that it was necessary to make thetransfer, and thus engage in the unfair labor practice, because its busi-ness would otherwise be disrupted, and therefore, under all the facts.the transfer was excusable. We think, however, theact is controllingThe act prohibits unfair labor practicesin all cases. It permits no im-munity because the employer may think that the exigencies of the mo-ment require infraction of the statute. In fact, nothingin the statutepermits or justifies its violation by the employer WELLMAN INDUSTRIES, INC.207contention I fmd not sustained for the following reasons.Comparison of the old and the new rules discloses anumber of significant differences: (1) The old rules operat-ed on a calendar year basis, whereas the new rules providefor- yearly periods based on the employee's hiring date.Thus (as in fact happened) employees might accumulate 48pointswithin the anniversary year and be discharged,whereas in the calendar year they would not have had 48points. (2) The new rules provide automatic points for tar-diness. The old rules stated no specific penalty for tardi-ness, other than an allowance of "six excused tardinessesand/or excused absences in one calendar year." (3)Though the old rule stated that an employee would not beallowed more than six excused tardinesses and/or excusedabsences, in practice that provision was not-necessarily fol-lowed.6 As has been seen, the new rules are automatic as toany absence subject to point charges, and contain no pro-vision for excused absences or tardiness. (4),Under the oldrules superiors had discretion as to whether to excuse anabsence or failure to give timely notice. The new rules pro-vide no- such discretion. (5) Under the old rules an employ-ee denied prior permission to be absent could then elect tocome to work, and thus avoid penalty. Under the new rulesno such election is possible.In the case of all of the discharges on the basis of thepoint system named in the complaint, the change from theold rules to the new rules resulted in automatic dischargeswhich either-would not, or may not, have occurred-underthe old rules, because of the operation of one or more ofthe following factors: The imposition of points for tardi-ness, -imposition of points, for excused absences, substitu-tion of the anniversary year for the'calendar year; absenceswhich may have been excused under the old rules, and,finally, nonenforcement of the old provision respecting sixabsences or tardinesses.We come then to the nub of the issue: Can the complaintbe sustained as to the discharges under the January 1973rules? I have concluded, for the following reasons, that itcannot.--At the outset, it must be observed that the January 1973rules are not intrinsically, orper se,unlawful? Nor has theBoard found them to be. No provision in the Act forbidsthe legal enactment or maintenance of those rules.The Board is empowered by Section 10 of the Act torequire a person found guilty of an unfair labor practice tocease and desist from such action and "to take such affir-mative action . . . as will effectuate the policies of thisAct." It is not contested that this provision authorized theBoard upon appropriate charge and complaint to order a6 Thus Personnel Director Mathews testified:Q. It [the old rulel doesn't mean he will automatically be terminatedafter six lexcusedabsences] does it?A. That's correct.JUDGE SCHNEIDER- It does not mean that if he had six absences hewould necessarily be terminated?THE WITNESS-That is correct.JUDGE ScHNEIDEic But if he had three unexcused absences he wouldnecessarily be terminated, is that correct?THE WITNESS Yes7As is, for example, a rule requiring union membership as a condition ofhiring.respondent to set aside and abrogate rules of such charac-ter.As examples of the exercise of such authority seeWil-kinsonManufacturing Co.,187 NLRB 791 (1971);MurphyDiesel Co.,184 NLRB 757 (1970). If the Board had done sohere, and the Respondent had thereafter failed to comply,discharges attributable to those rules would thus have beenunlawful, as the General Counsel contends.However, the Board did not use such language in itsorder, or find the new rules intrinsically unlawful. Thequestion then is: what is the -significance of those omis--sions?,The theory of the complaint is that the rules are unlawfulbecause the Board found them unlawfully enacted in theprior case, and that the unfair labor practice lies in thecontinued maintenance and enforcement of them thereaf-ter. Thus, the controlling issue is: what interpretation is tobe given the Board's order? For the charge upon which theBoard found the promulgation of the rules to be unlawfulwas timely filed. And if the Board has ordered the discon-tinuance of the rules; they could not presently be a defenseto the present complaint. On the other hand, if the Boarddid not order the rules disestablished, there is no basis fordeclaring enforcement thereafter to be illegal. Thus, I findno 10(b) issue involved._The Board's usual policy is to require the discontinuanceof conditions of employment found to have been unlawful-ly established, and where the Administrative Law Judgehas not included such a provision in his recommended or-der, the Board may add one.Southland Paper Mills, Inc.,161NLRB 1077 (1966);Wittork Supply Co.,171-NLRB201 (1968);Allied Products Corporation,218 NLRB No.188 (1975). However, where the condition is not intrinsical-ly unlawful, the Board may sometimes permit it to stand(as, for example, a wage increase, or conditions establishedby contract with a minority union:American Beef Packers,176 NLRB 338 (1969); or it may give the bargaining repre-sentative the option to so require.Herman Sausage Co., 122NLRB 168(1958);Bastian-Blessing,194 NLRB 609 (1971).In ascertaining what interpretation should be given theBoard's order`in the prior case, the positions taken by theparties in that case are relevant.The General Counsel and the Charging Party there ad-vised the Administrative Law Judge that, they were "seek-ing no relief other than an order with regard to the unila-teral changes." In his Supplemental Decision on February28, 1974-(the decision which was the basis for the Board'sDecision and Order, of June 17, 1974), the AdministrativeLaw Judge recommended a bargaining order, and an orderrequiring the Respondent to cease and desist from refusingto bargain, unilaterally changing conditions of employ-ment, and interfering with employee rights under Section 7in any like or related manner..The General Counsel does not appear to have filed anyexceptions or brief to that decision of the AdministrativeLaw Judge. However, the charging party filed an exceptionsupported by a brief, and the Respondent filed a responsethereto.The exception was to the Administrative LawJudge's failure to recommend a "make-whole order." Itstated, in part:A cease and desist order is an insufficient remedy to 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDcure both the willful refusal to bargain and the numer-ous unilateral changes madesincethe duty to bargainarose. Only a make-whole order can restore the statusquo and deter the employer from further unfair laborpractices.In support of its position the charging party cited a numberof Board decisions, includingHerman SausageandWittockSupply, supra.In the Respondent's brief to the exceptionsof the charging party, the Respondent argued to the Boardthat a make-whole order was inappropriate in the circum-stances ofthe case.It is thus clear that the question of the scope of theremedial order, and the failure of the recommended Orderto contain more affirmative recommendations, were specif-ically brought to the attention of the Board. It is true thatthe charging party did notin haec verbarequest an order totheRespondent to set aside the absence and tardinessrules.However, the exceptions and the argument clearlypresented the issue for decision. In those circumstance, theBoard's action in permitting the recommended Order tostand is to be interpreted as a refusal to order the rules tobe set aside.In such a setting the Respondent's continued mainte-nance and enforcement of the rules enacted in January1973 was not in violation of the Board's Order of June 17,1974. No other basis for an unfair labor practice finding issuggested. There is, therefore, no support in the evidencefor the allegation in the present complaint that by continu-ing to maintain and enforce the new rules after the is-suance of the Board's decision in the prior case, the Re-spondent acted in violation of the Act.It will therefore be recommended that that allegation ofthe complaint be dismissed.In the light of those findings it is unnecessary to furtherconsider the applicability of Section 10(b) of the Act (Cf.Koppers Co., Inc.,163 NLRB 517 (1967) ), or whether prin-ciples ofresjudicatabar the complaint with respect to theallegations.(Cf.Monroe Feed Store,112NLRB 1336(1955);Peyton Packing Co.,129 NLRB 1358 (1961);For-rest Industries, Inc.,168NLRB 732 (1967);InternationalUnion of Electrical, Radio, and MachineWorkers, AFL-CIO [General ElectricCo.] v.N.L.R.B.,367 F.2d 333(C.A.D.C., 1966);Marland One-Way Clutch Co., Inc.,200NLRB 316 (1972).)However, it is possible that the Board may disagree withmy interpretation of its order. I therefore make an alterna-tive finding to the following effect: if the Board finds thattheRespondent'smaintenanceand enforcement, sinceJune 17, 1974, of the absence and tardinessrules enacted inJanuary 1973 was in violation of theBoard'sOrder of June17, 1974, I find that the discharges of the employees namedabove for the accumulation of 48 or more points under thatrulewas an unfair labor practice violative of Section8(a)(1) and (5) of the Act, and the employees so dischargedshould be reinstated and compensated for their loss ofearnings or other benefits during the period of their dis-charge. While the Respondent contends that those employ-ees (or at least most of them) would have been dischargedin any event under the terms of the pre-1973 absence andtardinessrules,I do not find that to be so. And- while theremay have beensomebenefit to employees under the newrules, the overall effect, in my judgment, was to the detri-mentof the employees.IV. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Itwill be recommended that the Respondent cease anddesist from laying off, transferring, or reducing the pay orclassification of employees, or changing its on-call or shiftrotation systems, or making any changes in terms or condi-tions of employment of employees in the bargaining unit,without bargaining with the Union about the matter.Itwill also be recommended that the Respondent bar-gain with the Union, upon request, and if an understandingis reached, embody such understanding in a signed agree-ment.In addition, it will be recommended that, if requested bythe Union to do so, the Respondent rescind the unilaterallayoffs, transfers, reductions in pay or classification, andchanges in the on-call and shift rotation systems.Since it is possible that the Respondent's violations re-sulted in loss of employment or earnings to employees,they are entitled to compensation therefore, and effectua-tion of the policies of the Act requires it. It will thereforealso be recommended that the Respondent make wholeany employee who lost employment, was reduced in em-ployment, or lost wages or other benefits as a consequenceof the Respondent's unilateral layoffs, transfers, reductionsin pay or classification, or changes in the on-call and shiftrotation systems. This is not to say that all the employeesaffected by the unilateral actions are consequently andipsofactoentitled to payments or reclassification of some kind.Whether any particular employee would have been laid off,transferred, reclassified, reduced in pay, etc., but for theunfair labor practices, and for what periods of, time, andentitled to reinstatement, or to reimbursement and if so inwhat amount, are questions to be resolved in a complianceproceeding, if the parties are unable to reach agreement onsuch issues. Suffice to say here that the Respondent's un-fair labor practices require an effective remedial order,and, in my judgment, nothinglesswillsuffice to remedythe unfair labor practices.Cloverleaf Cold Storage Co.,160NLRB 1484, 1493-95 (1966).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed: WELLMANINDUSTRIES, INC.ORDER'A. For the purpose of determining the duration of thecertification, the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedexclusivebargaining representative in the appropriateunit.9B.Wellman Industries, Inc,, Johnsonville, South Caroli-na, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Textile Work-ersUnion of America, AFL-CIO, CLC, as the exclusiverepresentative of the Respondent's employees in the appro-priate unit described above, with respect towages,hours,and other terms and conditions of employment.(b) Laying off or transferring employees, or reducingtheir pay or classification, or making changes in its on-callor shift rotation systems, without first bargaining with theUnion about the matter.(c)Taking any action affecting conditions of employ-ment of employees- in an appropriate bargaining unit with-out first notifying and consulting the bargaining represen-tative:(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed bySection 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Bargaincollectively with the Unionas the exclusiverepresentative of Respondent's employees in the appropri-ate unit with respect to wages, hours, and other terms andconditions of employment, and if an understanding isreached, embody such understanding in a signed agree-ment;(b) If requested by the Union to do so, rescind the unila-teral layoffs, transfers, reductions in pay, and changes inthe on-call and shift rotation systems heretofore made;(c)Offer to any employee unilaterally reducedin classi-fication, reinstatement to his former classification;(d) In accordance with the Remedy section, above,make whole any employee for any loss of pay or otherbenefits he may have suffered by reason of any of theRespondent's unilateral changes referred to above.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel cards and reports, and all other records neces-sary for determination of the amount due employees.(f)Post at the Respondent's premises copies of the at-tached notice marked "Appendix C." 10 Copies of said no-tice, to be furnished by the Regional Director for Region11, after being duly signed by a representative of the Re-spondent, shall be posted by it immediately upon receiptthereof,, andmaintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director for Region 11, in writ-209ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.8 In the event no exceptions are filed asprovided by Sec.102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommendedOrder hereinshall, as provided in Sec.102.48 of theRules and Regulations,be adopted by the Boardand becomeits findings,conclusionsand Order, and all objectionsthereto shall bedeemed waived for all purposes.9 The purposeof this provision, is to insure that the employees in theappropriate unit will be accordedthe services of their selected bargainingagent forthe period provided by law SeeMar-Jac Poultry Co.,136 NLRB785 (1962);Commerce Co., d/b/a Lamar Hotel,140 NLRB 226 (1962), 229,328 F.2d 600 (C.A 5, 1964);cert. denied379 U S 817,Burnett ConstructionCo,149 NLRB 1419, 1421 (1964),350 F.2d57(C A. 10, 1965).10 In the eventthe Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board" shallread "PostedPursuant to aJudgmentof the United States Court of AppealsEnforcing an Order of theNational Labor RelationsBoard."APPENDIX AABSENCES AND TARDINESSYour attendance record with the Company will bean important factor in judging your work habits anddependability. Regular attendance and being on timefor work-is necessary for efficient production.In order to maintain an efficient department, yoursupervisor depends on you to be at work every sched-uled work day unless you have been notified there isno work. Our work is planned in advance and you arecounted on to do your job.Records of your absences will be kept by the Per-sonnel Department.ABSENCE & TARDINESS RULES AND REGULATIONS1.If you have justifiable reason for being absent,you must notify the Companyat least two hours inadvance giving the reason for your absence and thelength of time you expect to be absent. The reason foryour absence must be acceptable by the Company.2. In no event will an employee be allowed morethan six excused tardinesses and/or excused absencesin one calendar year (January 1 to December 31) byhis shift overseer without his shift overseer having ob-tained approval from the General Overseer and thePersonnel Director. Each Medical Leave shall be con-sidered as one excused absence, but each day an em-ployee is absent for personal reasons shall be consid-ered as one absence.3.An employee who gives a false statement abouthis reason for being absent shall be discharged.4.An employee absent because of sickness may berequired to get a clearance from a physician beforereporting back to work.5. If an employee's reason for being absent is notacceptable by the Company, the absence will not beexcused. An employee will be given a written warningfor his first and second unexcused absences within acalendar year (January 1 through December 31), andhe will be discharged for his third offense.-6. If an employee is absent for three or more con-secutiveworking days without notification to the 210DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany, he will be-discharged.7.An, employee who returns from an unexcused ab-sence will not be eligible for reporting pay if there isnot any work for him.APPENDIX BWELLMAN INDUSTRIES, INC.Johnsonville, S. C.MEMORANDUM-DATE: January 29, 1973TO: All EmployeesFROM: PersonnelDoug MatthewsRE:ABSENCE AND TARDINESS RULES AND REGULATIONSIn order to insure consistency in our absence and tardi-ness rules and regulations, effective February 1, 1973, theabsences and tardinesses will be computed on a point sys-tem. By using the point system, you can better understandthe relationships between absences with prior notification,without prior notification, leaves, tardinesses, etc. Also,you can better tell how you stand on,absences and tardi-nesses at all times by adding the total number of pointscharged to you.- -The following absence and tardiness rules and regula-tions supersedes the absence and tardiness rules and regu-lations in the Wellman Industries, Inc. policy manual (page5 and 6;,paragraphs 1, 2, 3, 4, 5, 6, 7).Absence and tardiness rules and regulations.Each employee will begin the calendar year with- fortyeight (48) points. Although the employee is allowed fortyeight (48) points per year, using of points is to be discour-aged.Absences due to hospital confinement for illness or inju-ry, occupational injuries, jury duty, deaths in the immedi-ate family, military duty, maternity or personal leaves ofabsence are not subject to point charges.If an employee is absent for any reason other the excep-tions stated above, the employee will be charged four (4)points per absence provided notification is given supervi-sion of intent to be absent at least two hours prior to theemployee's normal work starting time. When the absencesoccur on the employee's last scheduled work day before,during, or on the employee's first scheduled work day aftera paid holiday or recognized holidayfor premium pay, theemployee will be charged eight (8) points per absence pro-vided notification is given supervision of intent to be ab-sent at least two hours prior, to the employee's normal workstarting time.-All-consecutive days absent due to illness or non-occu-pational injury will count as one excused absence providedthe employee submits a doctor's statement about his rea-son for being absent. Employees will be charged four (4)points for each one of these excused absences.When an employee is absent and does not notify super-vision at least two hours prior to his normal work startingtime, the employee will be charged sixteen (16) points foreach absence.The employee will be charged- two (2) points for eachtardiness.When an employee has been charged twenty four (24)points, he will be counseled by his department supervisorand advised that he has twenty four (24) pointsremaining.When an employee has been charged thirty two (32)points, he will be counseled by-the departmentsupervisorand advised that he has only sixteen (16) points remaining.This will be a written warning and will be placed in theemployee's folder.When an employee has consumed forty eight (48) points,he will be counseled by the department manager and theEmployee Relations Supervisor and reminded that he hasno pointsremainingand can haveno more absences otherthan the exceptions without termination. At this time, thesecond notice of warning will be placed in the employee'sfolder.Absence and tardiness prompting charging of over fortyeight (48) points will result intermination. --An employee who givesa false statementabout his rea-son for being absent shall be discharged.An employee who is absent without notifying supervi-sion will not be eligible for reporting pay on the first sched-uled work day after his absence if he returns to work andthere is not any work available for him.If an employee is absent three or more consecutive work-ing days without notification to the Company, the employ-ee will be regarded as having quit and he will beterminat-ed.Since we are beginning the point system on February 1,1973, all absences and tardinesses for the month of Janu-ary 1973, will not be charged for the calendar year, of 1973.If you have any questions concerning the rules and regu-lations, notify your supervisor.DM:iaAPPENDIX CNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing, the Board has found that we refused tobargain collectively with Textile Workers Union of Ameri-ca, AFL-CIO, CLC,. as the exclusive collective-bargainingrepresentative of all our employees in the following appro-priate unit:All production and maintenance employees includinglaboratory technicians,plant-clericalemployees,scheduler and following man, process control-techni-cians,maintenance technician and quality controltechnicians employed at our Johnsonville, South Car-- olina plant, excluding office clerical employees, pro-fessional employees, sales personnel, seasonal employ-ees, -messenger andmail clerk, fabric designer,watchmen, -guards and supervisors as defined in theNational Labor Relations Act.The Board also found that we violated the National La-bor Relations Act by unilaterally laying off employees,transferring them, reducing their pay and classifications,and by making changes in the on-call and shift rotation WELLMAN INDUSTRIES, INC.systems, without first bargaining with the Union aboutthose matters.We now notify our employees that WE WILL NOT re-fuse tobargain collectively with the Union as the rep-resentative of employees in the appropriate unit.In addition, WE WILL NOT lay off, transfer,, or reduceemployees' pay or classifications, or make changes inthe on-call or shift systems, or in any other conditionsof employment, without first bargaining with theUnion about it.If -the Union requests that we do so, WE WILL setaside the layoffs, transfers, reductions in pay and clas-sifications,and changes in the on-call and shift rota-tion systems we, previously made unilaterally.WE,WILL also offer any employee previously unilat-211erally reduced in classification, reinstatement to hisformer classification, if he wants it.WE WILL reimburse employees for any pay or otherbenefits they lost because of our unilateral actionsstated above.WE WILL bargain with the Union upon request, andif an agreement is reached we will put it in writing andsign it.WE WILL NOT in any manner interfere with, restrainor coerce employees in the rights guaranteed them bySection 7 of the Act. Employees are free to join,assistor support the Union without fear of reprisals for sodoing.WELLMAN INDUSTRIES, INC.